 Fill in this information to identify the case:

 Debtor 1              Tracey L. Lishinsky
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:        Northern    District of               Ohio
                                                                          (State)
 Case number                                 17-10717-JPS




Form 4100R
Response to Notice of Final Cure Payment                                                                                                     10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

  Part 1::             Mortgage Information                                                  Statement / Response Date: 11/24/2020

                                                                                                                     Court claim no. (if known):
Name of creditor:                   U.S. BANK NATIONAL ASSOCIATION                                                                 5
Last 4 digits of any number you use to identify the debtor's account:                                         8190
Property address:                 695 E 241St St
                                  Number           Street


                                  Euclid, Ohio 44123
                                  City                                     State       ZIP Code


   Part 2:             Prepetition Default Payments

Check One:                                                                                                                          




Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
   on the creditor's claim.
Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition
       default on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid
       as of the date of this response is:


   Part 3:             Postpetition Mortgage Payment

Check one                                                                                                                      




 Creditor states that the debtor(s) are current with all postpetition payments consistent with §
   1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on:                             12/01/2020
                                                                                               MM / DD      / YYYY

 
                                                                                                                               




  Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
       1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:




Form 4100R                                          Response to Notice of Final Cure Payment                                                  page 1

OCF4100R201510                                                                                                                           7219-N-1707
           17-10717-jps              Doc         FILED 11/25/20                     ENTERED 11/25/20 18:12:44                  Page 1 of 3
Debtor 1              Tracey L. Lishinsky                                  Case number (if known)         17-10717-JPS
                      First Name       Middle Name       Last Name


a.     Total postpetition ongoing payments due:                                                              (a)     $0.00

b.     Total fees, charges, expenses, escrow, and costs outstanding:                                       + (b)     $0.00

c.     Total. Add lines a and b.                                                                             (c)     $0.00

       Creditor asserts that the debtor(s) are contractually
       obligated for the postpetition payment(s) that first became                   MM / DD        / YYYY
       due on:

     Part 4:       Itemized Payment History
     If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are
     not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach
     an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through the date of this
     response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.


     Part 5:       Sign Here

     The person completing this response must sign it. The response must be filed as a supplement to the creditor's
     proof of claim
     Check the appropriate box::
     I am the creditor.
      I am the creditor's authorized agent.
     I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
     knowledge, information, and reasonable belief.
     Sign and print your name and your title, if any, and state your address and telephone number if different from the notice
     address listed on the proof of claim to which this response applies.


                  
                                                                             




                      /s/ Mukta Suri                                                          Date      11/25/2020
                      Signature

     Print            Mukta Suri
                      First Name              Middle Name              Last Name            Title    Authorized Agent for U.S. Bank
                                                                                                     National Association
     Company          Bonial & Associates, P.C.
     If different from the notice address listed on the proof of claim to which this response applies:
     Address          P.O. Box 9013
                      Number                  Street
                      Addison, Texas 75001
                      City                                     State                           ZIP Code
     Contact phone                  (972) 643-6600                         Email      POCInquiries@BonialPC.com




Form 4100R                                           Response to Notice of Final Cure Payment                                         page 2

OCF4100R201510                                                                                                                7219-N-1707
             17-10717-jps          Doc          FILED 11/25/20            ENTERED 11/25/20 18:12:44                      Page 2 of 3
               CERTIFICATE OF SERVICE OF RESPONSE TO NOTICE OF FINAL CURE

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before November 25, 2020 via electronic notice unless otherwise stated.


Debtor              Via U.S. Mail
Tracey L. Lishinsky
695 E. 241st Street
Euclid, OH 44123


Debtors' Attorney
James M. Doran
Amourgis & Associates
3200 W. Market St
 Suite 106
Akron, OH 44333

Chapter 13 Trustee
Lauren A. Helbling
200 Public Square, Suite 3860
Cleveland, Ohio 44114-2321



                                                     Respectfully Submitted,
                                                     /s/ Mukta Suri                                                     >>




FINAL CURE NOTICE - CERTIFICATE OF SERVICE                                                              7219-N-1707
                                                                                                     FCN_COSDflt_01
  17-10717-jps         Doc      FILED 11/25/20          ENTERED 11/25/20 18:12:44                  Page 3 of 3
